DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position determination unit”, “bypass route calculation unit” in claim 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 1-11 are objected to because of the following informalities:
The meaning of acronyms should be defined in the claims when the acronyms are introduced. The acronyms “EV”, “HV”, “HMI”, and “SOC” are introduced without definition.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Schwemmer et al. (EP2378249A1), hereinafter “Schwemmer”, in view of Cha et al. (US PGPub 2019/0390970), hereinafter “Cha”.
Regarding claim 1, Schwemmer discloses a control system for a vehicle, the control system comprising:
a position determination unit (12) configured to determine a position of the hybrid vehicle (¶28); and
an HMI controller configured to execute notification processing of notifying an occupant of the hybrid vehicle that the hybrid vehicle enters or is likely to enter the low emission zone soon when determination is made that the hybrid vehicle is within an entrance area adjacent to a boundary of the low emission zone outside the low emission zone (¶¶31,47-49).
Schwemmer is silent regarding the vehicle being a hybrid vehicle that includes an internal combustion engine and an electric motor, and switches a driving mode between an EV mode where operation of the internal combustion engine is stopped and the electric motor is operated and an HV mode where the internal combustion engine and the electric motor are operated; and
a driving controller configured to stop the operation of the internal combustion engine when determination is made that the hybrid vehicle is within a low emission zone where the operation of the internal combustion engine is to be restricted.
However, Cha teaches being a hybrid vehicle that includes an internal combustion engine and an electric motor, and switches a driving mode between an EV mode where operation of the internal combustion engine is stopped and the electric motor is operated and an HV mode where the internal combustion engine and the electric motor are operated (¶45); and
a driving controller configured to stop the operation of the internal combustion engine when determination is made that the hybrid vehicle is within a low emission zone where the operation of the internal combustion engine is to be restricted (¶¶35,38).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Schwemmer, by the vehicle being a hybrid vehicle that includes an internal combustion engine and an electric motor, and switches a driving mode between an EV mode where operation of the internal combustion engine is stopped and the electric motor is operated and an HV mode where the internal combustion engine and the electric motor are operated; and a driving controller configured to stop the operation of the internal combustion engine when determination is made that the hybrid vehicle is within a low emission zone where the operation of the internal combustion engine is to be restricted, based on the teaching of Cha, for the purpose of securing the vehicle’s ability to travel through the route (¶13).

Regarding claim 2, the combination of Schwemmer and Cha teaches the HMI controller is configured to confirm with the occupant of the hybrid vehicle whether or not the occupant wants to bypass the low emission zone while executing the notification processing (Schwemmer Fig. 8, ¶¶15,49).

Regarding claim 3, the combination of Schwemmer and Cha teaches a bypass route calculation unit configured to calculate a bypass route for bypassing the low emission zone (¶49),
wherein the HMI controller is configured to present the bypass route to the occupant while executing the notification processing (Schwemmer Fig. 8, ¶¶15,49).

Regarding claim 4, the combination of Schwemmer and Cha teaches an SOC controller configured to execute SOC increase control for increasing a charging rate of a battery of the hybrid vehicle when determination is made that the hybrid vehicle is within the entrance area (Cha ¶¶71-72,104-107).
 
Regarding claim 5, the combination of Schwemmer and Cha teaches the SOC controller is configured to, when determination is made that the hybrid vehicle is within the entrance area, not execute the SOC increase control when determination is made that the charging rate of the battery of the hybrid vehicle is higher than a predetermined threshold value, and execute the SOC increase control when determination is made that the charging rate of the battery is lower than the threshold value (Cha ¶104-117).

Regarding claim 6, the combination of Schwemmer and Cha, combined for the reasons previously established, teaches a control method for a hybrid vehicle that includes an internal combustion engine and an electric motor, and switches a driving mode between an EV mode where operation of the internal combustion engine is stopped and the electric motor is operated and an HV mode where the internal combustion engine and the electric motor are operated (Cha ¶45), the control method comprising:
determining a position of the hybrid vehicle (Schwemmer ¶28);
stopping the operation of the internal combustion engine when determination is made that the hybrid vehicle is within a low emission zone where the operation of the internal combustion engine is to be restricted (Cha ¶¶35,38); and
executing notification processing of notifying an occupant of the hybrid vehicle that the hybrid vehicle enters or is likely to enter the low emission zone soon when determination is made that the hybrid vehicle is within an entrance area adjacent to a boundary of the low emission zone outside the low emission zone (Schwemmer ¶¶31,47-49).

Regarding claim 7, the combination of Schwemmer and Cha, combined for the reasons previously established, teaches a control system for a hybrid vehicle that includes an internal combustion engine and an electric motor, and switches a driving mode between an EV mode where operation of the internal combustion engine is stopped and the electric motor is operated and an HV mode where the internal combustion engine and the electric motor are operated (Cha ¶45), the control system comprising at least one processor,
wherein the at least one processor is configured to
determine a position of the hybrid vehicle (Schwemmer ¶28),
stop the operation of the internal combustion engine when determination is made that the hybrid vehicle is within a low emission zone where the operation of the internal combustion engine is to be restricted (Cha ¶¶35,38), and
execute notification processing of notifying an occupant of the hybrid vehicle that the hybrid vehicle enters or is likely to enter the low emission zone soon when determination is made that the hybrid vehicle is within an entrance area adjacent to a boundary of the low emission zone outside the low emission zone (Schwemmer ¶¶31,47-49).

Regarding claim 8, the combination of Schwemmer and Cha teaches the at least one processor is configured to confirm with the occupant of the hybrid vehicle whether or not the occupant wants to bypass the low emission zone while executing the notification processing (Schwemmer Fig. 8, ¶¶15,49).

Regarding claim 9, the combination of Schwemmer and Cha teaches the at least one processor is configured to calculate a bypass route for bypassing the low emission zone (Schwemmer ¶49), and
present the bypass route to the occupant while executing the notification processing (Schwemmer Fig. 8, ¶¶15,49).

Regarding claim 10, the combination of Schwemmer and Cha teaches the at least one processor is configured to execute SOC increase control for increasing a charging rate of a battery of the hybrid vehicle when determination is made that the hybrid vehicle is within the entrance area (Cha ¶¶71-72,104-107).

Regarding claim 11, the combination of Schwemmer and Cha teaches the at least one processor is configured to, when determination is made that the hybrid vehicle is within the entrance area, not execute the SOC increase control when determination is made that the charging rate of the battery of the hybrid vehicle is higher than a predetermined threshold value, and execute the SOC increase control when determination is made that the charging rate of the battery is lower than the threshold value (Cha ¶104-117).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747